Motion denied without prejudice, however, to the making of a new application after an order has been entered upon the decision of December 16, 1958, upon condition that the defendant takes a timely appeal from the said order. The District Attorney is directed to submit an order for signature to the Judge who decided said application within 10 days after the entry of this order and, after said order has been signed and entered, to serve a copy thereof, with notice of entry, upon the above-named defendant. Concur — Botein, P. J., Breitel, M. M. Frank, McNally and Stevens, JJ.